DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 1, 2020 has been entered.
 
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 14 and 18 each recites the limitation "the flow rate of the cathode gas during the warm-up operation" in line 20, line 20 and line 19 respectively.  There is insufficient antecedent basis for the limitation "the flow rate" for this context in the claim.
Claims 2-13, 15-17 and 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (US 2013/0149628) in view of Igarashi et al. (US 2006/0093880)
Ogawa teaches a fuel cell system for supplying anode gas and cathode gas to a fuel cell and causing the fuel cell to generate power according to a load, comprising an anode gas circulation piping 63, a DC/DC converter 82, a water content estimator 21, a controller 20, a dry operation unit 93 and a hydrogen circulating pump 64.  It is noted that the claims drawn to a fuel cell system recite components configured to perform specified functions.  To this end, Ogawa’s fuel cell system components are configured to perform the claimed functions as follows: the anode gas circulation piping is a component configured to circulate, through the fuel cell, discharged gas of either the anode gas or the cathode gas discharged from the fuel cell to an inlet 51 of the fuel cell. (Ogawa in 0118)  The DC/DC converter and DC/AC inverter is a power generation control unit configured to control a power generation state of the fuel cell based on  jet pump that recirculates hydrogen and configured to suck and circulate the discharged gas back to the fuel cell. (0118).  The water content estimator 21 is a freezing prediction unit configured to predict the freezing of the component by temperature meters 76a and 76b which are a detection unit configured to detect a temperature of the fuel cell system. (0236)  The controller 20 is an operation execution unit configured to execute a warm-up operation without stopping the fuel cell system in the case of receiving a stop command of the fuel cell system when the freezing of the component is predicted. (0040-0041, 0104-0105)  
Ogawa does not explicitly teach its operation execution unit as configured to execute a warm-up operation wherein when the freezing of the component is predicted and a stop command of the fuel cell system has been received, the operation execution unit is configured to execute the warm-up operation before stopping the fuel cell system in response to the stop command.  However, Igarashi in the same field of endeavor teaches executing a warm-up operation of a fuel cell. (Igarashi in 0073)  The warm-up operation is executed by a controller ECU. (0066-0073).  The warm-up operation is before stopping the fuel cell system as an idle stop is prohibited. (0073)  The skilled artisan would find obvious to modify Ogawa by configuring the operation execution unit to execute the warm-up operation.  The motivation for such a 
Ogawa’s power generation control unit is configured to control a power generation state of the fuel cell based on the load. (Ogawa in 0127-0129)  Ogawa does not explicitly teach the power generation control unit being configured to calculate a flow rate of the cathode gas as a power generation request flow rate on the basis of the load.  However, Igarashi teaches controlling the rotational speed of a compressor to control the amount of air or oxidant gas, which is the cathode gas (0090, 0102), which teaches or at least suggests calculating a flow rate of the cathode gas.  The skilled artisan would find obvious to modify Ogawa’s power generation control unit to calculate a flow rate of the cathode gas.  The motivation for such a modification is to control the amount of air (oxidant gas) supplied to the fuel cell (0090) and to allow for control of the warm-up operation, i.e. idle-stop prohibition. (0103, 0073)  
As to a power amount of the fuel cell during the warm-up operation executed by the operation execution unit being greater than a power amount of the fuel cell corresponding to the power generation request flow rate and the flow rate of the cathode gas during the warm-up operation executed by the operation execution unit being greater than the power generation request flow rate, Igarashi teaches supplying the reaction gas to the fuel cell in an amount larger than normal during the warm-up operation. (Igarashi in 0138)  While supplying an amount of gas is not explicitly disclosed as a flow rate, as Igarashi discloses gas supplied “for a certain period of time”, it is asserted that the skilled artisan would find obvious that supplying an amount of reaction gas for period of time and per unit time teaches or at least suggests a flow rate.
For reasons which parallel the discussion of the fuel cell system, Ogawa performs the claimed control method for a fuel cell system for supplying anode gas and cathode gas to a fuel 
For claims 21-22:  As already discussed, Ogawa in view of Igarashi teach or at least suggest the power generation control unit as configured to calculate a flow rate of the cathode gas as a power generation request flow rate on the basis of the load, and where in Ogawa, the load includes an electric motor arranged to drive a vehicle. (Ogawa in 0101)

Response to Arguments
Applicant’s arguments filed with the present amendment have been fully considered and are persuasive in overcoming Ogawa and Clingerman.  The rejection of claims 1-20 under 35 U.S.C. 103 based on Ogawa et al. (US 2013/0149628) and Clingerman et al. (US 2010/0028728 “Clingerman 2010”) has been withdrawn. The prior rejection of claims 1-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn.
 A new ground of rejection based on Ogawa in view of Igarashi is set forth in the present Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571)272-1289.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






 1722                      

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722